 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 716 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Gallegly submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Encouraging the people of the Bolivarian Republic of Venezuela to participate in a constitutional, peaceful, democratic, and electoral solution to the political crisis in Venezuela relating to the referendum to recall President Hugo Chavez. 
  
Whereas in August 2002, the Government of the Bolivarian Republic of Venezuela and several opposition political groups in Venezuela invited the Organization of American States, the United Nations Development Program, and the Carter Center to begin a formal process to help resolve the political crisis in Venezuela; 
Whereas the Group of Friends of the Secretary General of the Organization of American States for Venezuela was established on January 15, 2003, and consists of the Governments of Brazil, Chile, Spain, Mexico, Portugal and the United States; 
Whereas on February 18, 2003, representatives of the Government of Venezuela and representatives of opposition political groups in Venezuela signed the Declaration Against Violence and for Peace and Democracy; 
Whereas on May 29, 2003, representatives of the Government of Venezuela and representatives of opposition political groups in Venezuela signed an agreement, witnessed by the representatives of the Organization of American States and the Carter Center, calling on the Government of Venezuela and these opposition political groups to respect human rights, freedom of expression, and the right to petition for recall referenda of elected officials; 
Whereas on August 25, 2003, the Supreme Tribunal of Justice, the highest court in Venezuela, named a five-member provisional National Electoral Council (CNE) to organize local and gubernatorial elections in 2004 and to regulate any recall petitions initiated by citizens pursuant to Article 72 of the Constitution of Venezuela, which provides for a recall referendum of the President if 20 percent (approximately 2,436,000 voters) of all registered voters sign recall petitions; 
Whereas from November 21, 2003, to November 24, 2003, a drive was held to collect signatures for petitions to support a referendum to recall members of the National Assembly, the legislature of Venezuela; 
Whereas from November 28, 2003, to December 1, 2003, a drive was held to collect signatures for petitions to support a referendum to recall the President of Venezuela; 
Whereas accredited observers from the Organization of American States and the Carter Center determined that the petition drives for legislative and Presidential recall referendums had sufficient controls, including security paper for the petitions, full identification of the citizen with signature and thumbprint, summary forms (actas) listing the petition (planillas) serial numbers during the collection process, party witnesses, personnel trained and designated by the CNE, verification of each petition form and a cross-check with the summary forms, a cross-check of the names with the voters list, and a mechanism for appeal and correction; 
Whereas a petition supporting the recall of the President of Venezuela containing more than 3,000,000 signatures was delivered to the CNE on December 19, 2003; 
Whereas the CNE questioned the authenticity of approximately 1,200,000 of the signatures contained in the presidential recall petition and imposed new requirements to verify the authenticity of these signatures; 
Whereas on March 2, 2004, the CNE, in a split decision, declared that 876,017 of the signatures contained in the presidential recall petition were not approved as authentic, based on evaluation criteria of the CNE; 
Whereas on March 2, 2004, in response to the decision by the CNE to set aside certain signatures in the presidential recall petition, the Organization of American States and the Carter Center concluded that there were discrepancies in the criteria used by the CNE to evaluate signatures, stating: We understand the concerns of the CNE, but the evaluation should start from the presumption of the good faith of the citizen as a universal principle.; 
Whereas on March 2, 2004, the Organization of American States and the Carter Center further stated that the invalidated signatures occur in such large numbers that they could have an impact on the outcome of the process; 
Whereas on March 15, 2004, the Group of Friends of the Secretary General of the Organization of American States for Venezuela expressed concern over the evolution of events related to the possible convocation of recall referenda in the Bolivarian Republic of Venezuela pursuant to Article 72 of that country’s Constitution; 
Whereas the Group of Friends of the Secretary General of the Organization of American States for Venezuela has further stated that a prolonged lack of clarity as regards the results of a process begun some months ago cannot contribute to resolving the grave internal political problems in Venezuela and that it is fundamental that decisions taken by the National Electoral council are timely and transparent to avoid doubts about the statement of popular will; 
Whereas on February 18, 2004, Amnesty International issued a public statement expressing concern about a series of random and unsubstantiated allegations by the Government of Venezuela and by the President of Venezuela against human rights groups and about the potential that slurs and attacks could expose members of these organizations to serious dangers, including threats and intimidations; 
Whereas on March 18, 2004, the Inter-American Commission on Human Rights of the Organization of American States issued a Report on the Human Rights Situation in Venezuela, that found worrisome signs of institutional weakness, including the failure to give full application to the new Constitution, the perception that the branches of government lack independence, the growing concentration of power in the national executive, the impunity in which certain armed civilian groups and para-police units operate, the government’s tendency to confrontation and disparagement of the political opposition, the constant attacks on journalists and the media, the tendency to militarize the public administration through the increasingly prominent role of the armed forces, the growing radicalization of political postures in the context of popular discontent over unmet social demands, and disputes relating to the exercise of trade union rights existed in Venezuela; 
Whereas the CNE decided that further validation of the 1,200,000 disputed signatures on presidential recall petitions would occur during the period from May 28, 2004, to May 30, 2004; and 
Whereas on June 3, 2004, the CNE announced that a sufficient number of signatures had been secured to require a recall referendum of the President of Venezuela: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages the people of the Bolivarian Republic of Venezuela to continue to seek to participate in a constitutional, peaceful, democratic, and electoral solution to the political crisis in Venezuela; 
(2)appeals to all sectors of society in Venezuela, including the Government, civil society, and political parties to adhere to the provisions of the Declaration Against Violence and for Peace and Democracy signed by representatives of the Government of Venezuela and representatives of opposition political groups on February 18, 2003; 
(3)calls on the public security forces in Venezuela to respect human rights and due process and to prevent loss of life or the arrests of supporters of the democratic opposition in Venezuela; 
(4)calls on members of the media in Venezuela to be impartial conveyers of the news and to refrain from actions which might encourage violence; 
(5)appeals to the Government of Venezuela and to the democratic opposition to respect the rights of all citizens to freely organize and support political leaders and to conduct peaceful activities in support and defense of human, political, and civil rights; 
(6)appeals to the Government of Venezuela and to the democratic opposition to permit peaceful and democratic civic groups across the political spectrum of Venezuela to receive international training and assistance; 
(7)commends the National Electoral Council for carrying out the validation of signatures on recall petitions in a fair and expeditious manner; 
(8)commends the efforts of the Organization of American States, the Group of Friends of the Secretary General of the Organization of American States for Venezuela, and the Carter Center for assisting the Government of Venezuela and the petitioners seeking the recall of the President and the recall of members of the legislature in Venezuela to ensure that the validation of signatures on the recall petitions by the National Electoral Council was carried out in a fair and expeditious manner; 
(9)calls on the Government of Venezuela and the democratic opposition to support a recall referendum vote that is free, fair, transparent, and in accordance with the Constitution of Venezuela; 
(10)calls on the Government of Venezuela and the democratic opposition to allow observers from the Organization of American States and the Carter Center to freely monitor the recall referendum and subsequent elections, if any; 
(11)calls on the Government of Venezuela and the democratic opposition to avoid reprisals or harassment of any kind against employees of the state and private enterprises for exercising their right to identify with any political party and to treat employees of the state and private enterprises equally before the law; 
(12)commits to respect the outcome of any upcoming recall referendum, if the referendum is conducted in a free, fair, and transparent manner and in accordance with the Constitution of Venezuela; and 
(13)underscores that the success of democracy in Venezuela is of profound importance to the United States and to the countries of the Western Hemisphere. 
 
